Name: Commission Regulation (EC) No 2412/94 of 4 October 1994 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  foodstuff
 Date Published: nan

 6 . 10 . 94 No L 258/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2412/94 of 4 October 1994 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 2193/94 (3), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 7 October 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 October 1994. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 302, 19. 10 . 1992, p. 1 . (2) OJ No L 253 , 11 . 10 . 1993 , p. 1 . (3) OJ No L 235, 9 . 9 . 1994, p. 6 . No L 258/2 Official Journal of the European Communities 6 . 10 . 94 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit Fl £ 1 10 0701 90 59) New Potatoes 31 '55 1247 238 '43 60'58 207-43 9150 25'01 60478 68,06 24'80 120 0702 00 9o} Tomatoes 40'82 1614 307'41 78 &gt;42 268 ' 10 11854 32'57 77776 87'96 32' 19 1.30 0703 10 19 Onions (other than seed) 48,44 1911 366,25 92,85 317,49 14141 38,80 93735 104,09 38,28 1.40 0703 20 00 Garlic 68,87 2720 518,91 132,27 451,42 20168 54,70 133044 148,16 54,09 1.50 ex 0703 90 00 Leeks 55,11 2191 416,83 106,38 362,51 15522 43,90 105358 119,58 42,20 L60 ex 0704 10 101 Cauliflowers 5781 2331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 ex 0704 1 0 90 J 1.70 0704 20 00 Brussels sprouts 53,71 2172 405,33 104,22 354,64 14950 41,74 101870 116,85 40,02 1.80 0704 90 10 White cabbages and red cab- 17,14 681 129,98 33,09 113,00 4877 13,79 31888 37,18 13,32 bages 1.90 ex 0704 90 90 Sprouting broccoli or calabrese 79,26 3206 598,09 153,78 523,30 22060 61,59 150316 172,41 59,05 (Brassica oleracea var. italica) 1.100 ex 0704 90 90 Chinese cabbage 36,78 1463 279,14 71,12 243,78 10454 29,10 68223 79,83 28,31 L11 ° 0705 11 9o | Cabbage lettuce (head lettuce) 156,73 6190 1 180,85 301,00 1027,29 45896 124,48 302761 337,16 123,10 1.120 ex 0705 29 00 Endives 21,82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 1.130 ex 0706 10 00 Carrots 16,90 673 128,33 32,72 111,98 4793 13,36 31281 36,73 12,98 1.140 ex 0706 90 90 Radishes 60,46 2405 458,53 116,76 398,62 17204 48,65 112485 131,17 47,01 L15 ° Cucumbers 55,21 2193 417,12 106,57 364,08 15879 43,67 103026 119,50 42,86 U /U / UU 1 "| 1 160 0708 10 9o} Peas (Pisum sativum) 311,27 12294 2345,19 597,79 2040,21 91 150 247,22 601286 669,60 244,49 1.170 Beans : 1 ' 170' 1 Be3?S (Vl&amp;na spp-' phaseolus 249,63 9848 1887,16 478,47 1 635,94 72867 199,96 482987 536,38 197,25 0708 20 90 | spp.) L170 -2 B?anS (phase °lus SSP- vulga - nl96 4422 843,58 215,02 733,88 32787 88,92 216287 240,86 87,94 0708 20 90 | ris var. Compressus Savi) 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 61,64 2453 467,78 119,18 408,52 17518 48,77 114325 133,77 47,45 1 .200 Asparagus : 1.200.1 ex 0709 20 00  green 352,38 13918 2654,92 676,74 2309,66 103188 279,87 680698 758,03 276,78 1.200.2 ex 0709 20 00  other 217,11 8646 1639,96 420,00 1429,46 63062 171,19 406332 470,91 167,19 1.210 0709 30 00 Aubergines (egg-plants) 97,59 3854 735,26 187,41 639,65 28577 77,51 188515 209,93 76,65 1.220 ex 0709 40 00 Ribbed celery (Apium graveo - 80,83 3211 610,71 156,02 533,05 23248 63,94 150841 174,96 62,75 lens var. dulce) 1.230 0709 51 30 Chantarelles 911,14 35988 6864,64 1 749,79 5971,93 266806 723,66 1 760032 1 960,00 715,64 1.240 0709 60 10 Sweet peppers 69,07 2728 520,39 132,65 452,72 20226 54,86 133425 148,58 54,25 1.250 0709 90 50 Fennel 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 1.260 0709 90 70 Courgettes 29,03 1 156 220,33 56,18 192,26 8 230 22,94 53707 63,06 22,28 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh 66,37 2621 500,10 127,47 435,06 19437 52,72 128222 142,79 52,13 (intended for human consumption) 2.10 ex 0802 40 00 Chestnuts (Castanea spp .), 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 fresh 2.20 2.30 ex 0804 30 00 Pineapples, fresh 44,88 1772 338,17 86,19 294,19 13143 35,64 86704 96,55 35,25 2.4 ° ex 0804 40 10 [ Avocados, fresh 110,60 4368 833,31 212,41 724,94 32388 87,84 213654 237,92 86,87ex 0804 40 90 J ' 6. 10 . 94 Official Journal of the European Communities No L 258/3 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit Fl £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 106,06 4189 799,09 203,68 695,17 31058 84,23 204879 228,15 83,30 2.60 Sweet oranges, fresh : 2.60.1 0805 10 11 nsn ^ in Sanguines ^ semi"san" 25,96 1024 196,32 49,77 170,18 7580 20,80 50244 55,80 20,52UoU5 10 31 guines0805 10 41 J 2.60.2 0805 10 15  Navels, Navelines, Nave ­ SISI18I! ValenciaSalustianas, llTtS 33,42 1320 251 -83 "-19 219'08 9787 26'54 64567 71 -90 26&gt;25 0805 10 45 Shamoutis, Ovalis, Trovita and Hamlins 2.60.3 0805 10 19 0805 10 39  Others 30,79 1216 232,02 59,14 201,85 9018 24,45 59488 66,24 24,18 0805 10 49 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 67,84 2679 511,17 130,29 444,69 19867 53,88 131060 145,95 53,29 2.70.2 ex 0805 20 30  Monreales and Satsumas 37,95 1497 286,92 72,74 248,72 11078 30,40 73432 81,55 29,98 2.70.3 ex 0805 20 50  Mandarins and wilkings 50,74 2005 383,46 97,43 333,59 14715 40,22 97263 109,46 39,89 2.70.4 ex 0805 20 90 1  Tangerines and others 60,97 2408 459,37 117,09 399,63 17854 48,42 117779 131,16 47,89 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus 53,59 2116 403,77 102,92 351,26 15693 42,56 103524 115,28 42,09 limonum), fresh 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), 84,78 3348 638,79 162,82 555,72 24827 67,34 163780 182,38 66,59 fresh 2.90 Grapefruit, fresh : 2.90.1 ex 0805 40 00  white 43,99 1737 331,44 84,48 288,33 12882 34,94 84978 94,63 34,55 2.90.2 ex 0805 40 00  pink 70,43 2781 530,63 135,25 461,62 20624 55,93 136050 151,50 55,31 2.100 0806 10 11 ] 0806 10 15 Table grapes 104,30 4119 785,82 200,30 683,63 30542 82,84 201478 224,36 81,92 0806 10 19 ) 2.110 0807 10 10 Water-melons 16,63 657 125,34 31,95 109,04 4871 13,21 32138 35,78 13,06 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey 36,69 1449 276,45 70,46 240,50 10745 29,14 70881 78,93 28,82 dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 2.120.2 ex 0807 10 90  other 105,97 4185 798,45 203,52 694,62 31033 84,17 204716 227,97 83,24 2.130 0808 10 31 ] 0808 10 33 0808 10 39 0808 10 51 0808 10 53 Apples 49,22 1944 370,85 94,52 322,62 14413 39,09 95082 105,88 38,66 0808 10 59 0808 10 81 0808 10 83 0808 10 89 ] 2.140 Pears 2.140.1 0808 20 31 0808 20 35 lia) S Nashi (Pyrus Pyrifo - 6712 1280,36 326,36 1 113,86 49763 134,97 328273 365,57 133,48 0808 20 39J 2.140.2 0808 20 31 0808 20 H 0808 20 35 Other 74,48 2938 563'06 142'75 488,10 21741 59,66 144105 160,03 58,85 0808 20 39 No L 258/4 Official Journal of the European Communities 6. 10 . 94 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit Fi £ 2.150 0809 10 00 Apricots 85,68 3388 645,25 164,61 562,73 24882 68,38 163247 184,64 67,57 2.160 0809 20 20 0809 20 60 Cherries 155&gt;38 6144 1170&gt; 13 298 &gt;51 1020,50 45123 124,00 296043 334,84 122,54 0809 20 80J 2.170 ex 0809 30 90 Peaches 134,77 5323 1015,42 258,83 883,37 39466 107,04 260346 289,92 105,86 2.180 ex 0809 30 10 Nectarines 207,11 8235 1565,19 400,15 1372,35 59102 163,75 382787 449,15 159,80 2190 0809 40 191 Plums 44'67 1764 336'55 85'78 292,79 13080 35'47 86290 96,09 35,08 2'200 0810 10 9o| Strawberries 333&gt;50 13172 2 ^1 2,63 640 ,47 2185,87 97657 264,87 644216 717,40 261,94 2.205 0810 20 10 Raspberries 1 232,1 49408 9305,36 2396,74 8 133,50 344866 961,01 2323153 2685,64 922,33 2.210 0810 40 30 Fruit of the species Vaccinium 194,02 7673 1461,18 372,77 1274,33 56347 154,85 369677 418,12 153,02 myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis 1 1 5,56 4564 870,66 221,93 757,44 33840 91,78 223231 248,59 90,76 Planch.^ 2.230 ex 0810 90 80 Pomegranates 161,61 6383 1217,61 310,37 1059,26 47324 128,35 312184 347,65 126,93 2.240 ex 0810 90 80 Khakis (including Sharon 200,74 7928 1512,42 385,51 1315,74 58783 159,43 387772 431,83 157,67 fruit) 2.250 ex 0810 90 30 Lychees 509,03 20106 3835,L6 977,58 3336,42 149060 404,29 983301 1095,02 399,82